MEMORANDUM **
Jose Hernandez appeals his conviction, pursuant to a guilty plea, and sentence for possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Hernandez has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Hernandez has not filed a pro se supplemental brief.
In the plea agreement, Hernandez waived his right to appeal any sentence that was within the statutory maximum, did not depart upward in offense level or criminal history category and where the total offense level was 31 or below. Hernandez’s sentence meets these conditions. Having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). We therefore enforce the waiver, grant the motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.